Title: From George Washington to William Heath, 26 August 1781
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Ramapaugh 26th Augt 1781.
                        
                        Yours of yesterday reached me at this place. The Report to which you allude is with my Baggage; but as I
                            imagine you have a Copy of it, you will be pleased to direct a Board to settle the Ranks of the subalterns who are
                            interested, upon the principles established by the Board at Phillipsburg Camp. With great Regard I am Dear Sir Yr most obt
                            sert
                        
                            Go: Washington
                        
                    